
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.70

ADOBE SYSTEMS INCORPORATED
1997 EMPLOYEE STOCK PURCHASE PLAN
(as amended by the Board through September 20, 2000)


    1.  Purpose and Term of Plan.

        1.1  Purpose.  The purpose of the Adobe Systems Incorporated 1997
Employee Stock Purchase Plan (the "Plan") is to provide Eligible Employees of
the Participating Company Group with an opportunity to acquire a proprietary
interest in the Company through the purchase of Stock. The Company intends that
the Plan qualify as an "employee stock purchase plan" under Section 423 of the
Code (including any amendments or replacements of such section), and the Plan
shall be so construed.

        1.2  Term of Plan.  The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.

    2.  Definitions and Construction.

        2.1  Definitions.  Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein. Whenever used herein, the following terms shall have their respective
meanings set forth below:

            (a) "Board" means the Board of Directors of the Company. If one or
more Committees have been appointed by the Board to administer the Plan, "Board"
also means such Committee(s).

            (b) "Code" means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.

            (c) "Committee" means a committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board.
Unless the powers of the Committee have been specifically limited, the Committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to amend or terminate the Plan at any time, subject to the
terms of the Plan and any applicable limitations imposed by law.

            (d) "Company" means Adobe Systems Incorporated, a Delaware
corporation, or any successor corporation thereto.

            (e) "Compensation" means, with respect to any Offering Period, base
wages or salary, overtime, bonuses, commissions, shift differentials, payments
for paid time off, payments in lieu of notice, and compensation deferred under
any program or plan, including, without limitation, pursuant to Section 401(k)
or Section 125 of the Code. Compensation shall be limited to amounts actually
payable in cash or deferred during the Offering Period. Compensation shall not
include moving allowances, payments pursuant to a severance agreement,
termination pay, relocation payments, sign-on bonuses, any amounts directly or
indirectly paid pursuant to the Plan or any other stock purchase or stock option
plan, or any other compensation not included above.

            (f)  "Eligible Employee" means an Employee who meets the
requirements set forth in Section 5 for eligibility to participate in the Plan.

            (g) "Employee" means a person treated as an employee of a
Participating Company for purposes of Section 423 of the Code. A Participant
shall be deemed to have ceased to be an Employee either upon an actual
termination of employment or upon the corporation employing the Participant
ceasing to be a Participating Company. For purposes of the Plan, an individual
shall not be deemed to have ceased to be an Employee while such individual is on
a bona fide leave of absence approved by the

1

--------------------------------------------------------------------------------

Company of ninety (90) days or less. In the event an individual's leave of
absence exceeds ninety (90) days, the individual shall be deemed to have ceased
to be an Employee on the ninety-first (91st) day of such leave unless the
individual's right to reemployment with the Participating Company Group is
guaranteed either by statute or by contract. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee and the effective date of such individual's
employment or termination of employment, as the case may be. All such
determinations by the Company shall be, for purposes of an individual's
participation in or other rights under the Plan as of the time of the Company's
determination, final, binding and conclusive, notwithstanding that the Company
or any governmental agency subsequently makes a contrary determination.

            (h) "Fair Market Value" means, as of any date, if there is then a
public market for the Stock, the closing sale price of a share of Stock (or the
mean of the closing bid and asked prices if the Stock is so quoted instead) as
quoted on the Nasdaq National Market, the Nasdaq Small-Cap Market or such other
national or regional securities exchange or market system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable. If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date, or
such other appropriate day as shall be determined by the Board, in its sole
discretion. If there is then no public market for the Stock, the Fair Market
Value on any relevant date shall be as determined by the Board without regard to
any restriction other than a restriction which, by its terms, will never lapse.

            (i)  "Offering" means an offering of Stock as provided in Section 6.

            (j)  "Offering Date" means, for any Offering Period, the first day
of such Offering Period.

            (k) "Offering Period" means a period established in accordance with
Section 6.1.

            (l)  "Parent Corporation" means any present or future "parent
corporation" of the Company, as defined in Section 424(e) of the Code.

            (m) "Participant" means an Eligible Employee who has become a
participant in an Offering Period in accordance with Section 7 and remains a
participant in accordance with the Plan.

            (n) "Participating Company" means the Company or any Parent
Corporation or Subsidiary Corporation designated by the Board as a corporation
the Employees of which may, if Eligible Employees, participate in the Plan. The
Board shall have the sole and absolute discretion to determine from time to time
which Parent Corporations or Subsidiary Corporations shall be Participating
Companies.

            (o) "Participating Company Group" means, at any point in time, the
Company and all other corporations collectively which are then Participating
Companies.

            (p) "Purchase Date" means, for any Purchase Period, the last day of
such period.

            (q) "Purchase Period" means a period established in accordance with
Section 6.2.

            (r) "Purchase Price" means the price at which a share of Stock may
be purchased under the Plan, as determined in accordance with Section 9.

            (s) "Purchase Right" means an option granted to a Participant
pursuant to the Plan to purchase such shares of Stock as provided in Section 8,
which the Participant may or may not exercise during the Offering Period in
which such option is outstanding. Such option arises from the right of a
Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan at any time during an Offering Period.

2

--------------------------------------------------------------------------------

            (t)  "Stock" means the common stock of the Company, as adjusted from
time to time in accordance with Section 4.2.

            (u) "Subscription Agreement" means a written agreement in such form
as specified by the Company, stating an Employee's election to participate in
the Plan and authorizing payroll deductions under the Plan from the Employee's
Compensation.

            (v) "Subscription Date" means the last business day prior to the
Offering Date of an Offering Period or such earlier date as the Company shall
establish.

            (w) "Subsidiary Corporation" means any present or future "subsidiary
corporation" of the Company, as defined in Section 424(f) of the Code.

        2.2  Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term "or" is not intended to be exclusive, unless the context clearly
requires otherwise.

    3.  Administration.

        3.1  Administration by the Board.  The Plan shall be administered by the
Board, including any duly appointed Committee of the Board. All questions of
interpretation of the Plan, of any form of agreement or other document employed
by the Company in the administration of the Plan, or of any Purchase Right shall
be determined by the Board and shall be final and binding upon all persons
having an interest in the Plan or the Purchase Right. Subject to the provisions
of the Plan, the Board shall determine all of the relevant terms and conditions
of Purchase Rights granted pursuant to the Plan; provided, however, that all
Participants granted Purchase Rights pursuant to the Plan shall have the same
rights and privileges within the meaning of Section 423(b)(5) of the Code. All
expenses incurred in connection with the administration of the Plan shall be
paid by the Company.

        3.2  Authority of Officers.  Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.

        3.3  Policies and Procedures Established by the Company.  The Company
may, from time to time, consistent with the Plan and the requirements of
Section 423 of the Code, establish, change or terminate such rules, guidelines,
policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its sole discretion, for the proper administration of the Plan,
including, without limitation, (a) a minimum payroll deduction amount required
for participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant in order to adjust for the Company's delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant's election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.

    4.  Shares Subject to Plan.

        4.1  Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, and effective upon approval by the stockholders of the
Company, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be thirty-eight million (38,000,000) and shall consist of
authorized but unissued or reacquired shares of Stock, or any combination
thereof. If an outstanding

3

--------------------------------------------------------------------------------

Purchase Right for any reason expires or is terminated or canceled, the shares
of Stock allocable to the unexercised portion of such Purchase Right shall again
be available for issuance under the Plan.

        4.2  Adjustments for Changes in Capital Structure.  In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company's domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and each Purchase Right and in
the Purchase Price. If a majority of the shares which are of the same class as
the shares that are subject to outstanding Purchase Rights are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event) shares of another corporation (the "New Shares"), the Board may
unilaterally amend the outstanding Purchase Rights to provide that such Purchase
Rights are exercisable for New Shares. In the event of any such amendment, the
number of shares subject to, and the Purchase Price of, the outstanding Purchase
Rights shall be adjusted in a fair and equitable manner, as determined by the
Board, in its sole discretion. Notwithstanding the foregoing, any fractional
share resulting from an adjustment pursuant to this Section 4.2 shall be rounded
down to the nearest whole number, and in no event may the Purchase Price be
decreased to an amount less than the par value, if any, of the stock subject to
the Purchase Right. The adjustments determined by the Board pursuant to this
Section 4.2 shall be final, binding and conclusive.

    5.  Eligibility.

        5.1  Employees Eligible to Participate.  Each Employee of a
Participating Company is eligible to participate in the Plan and shall be deemed
an Eligible Employee, except the following:

            (a) Any Employee who is customarily employed by the Participating
Company Group for less than twenty (20) hours per week; or

            (b) Any Employee who is customarily employed by the Participating
Company Group for not more than five (5) months in any calendar year.

        5.2  Exclusion of Certain Stockholders.  Notwithstanding any provision
of the Plan to the contrary, no Employee shall be granted a Purchase Right under
the Plan if, immediately after such grant, such Employee would own or hold
options to purchase stock of the Company or of any Parent Corporation or
Subsidiary Corporation possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of such corporation, as
determined in accordance with Section 423(b)(3) of the Code. For purposes of
this Section 5.2, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of such Employee.

    6.  Offerings.

        6.1  Offering Periods.  Effective for Offerings beginning on and after
January 1, 2001, except as otherwise set forth below, the Plan shall be
implemented by Offerings of approximately twenty-four (24) months duration or
such other duration as the Board shall determine. Offering Periods shall
commence on or about January 1 and July 1 of each year and end on or about the
second December 31 and June 30, respectively, occurring thereafter. The initial
Offering Period shall commence on July 1, 1997. Notwithstanding the foregoing,
the Board may establish a different duration for one or more future Offering
Periods or different commencing or ending dates for such Offering Periods;
provided, however, that no Offering Period may have a duration exceeding
twenty-seven (27) months. If the first or last day of an Offering Period is not
a day on which the national securities exchanges or Nasdaq Stock Market are open
for trading, the Company shall specify the trading day that will be deemed the
first or last day, as the case may be, of the Offering Period.

4

--------------------------------------------------------------------------------

        6.2  Purchase Periods.  Effective for Offerings beginning on and after
January 1, 2001, each Offering Period shall consist of four (4) consecutive
Purchase Periods of approximately six (6) months duration, or such other number
or duration as the Board shall determine. A Purchase Period commencing on or
about January 1 shall end on or about the next June 30. A Purchase Period
commencing on or about July 1 shall end on or about the next December 31.
Notwithstanding the foregoing, the Board may establish a different duration for
one or more future Purchase Periods or different commencing or ending dates for
such Purchase Periods. If the first or last day of a Purchase Period is not a
day on which the national securities exchanges or Nasdaq Stock Market are open
for trading, the Company shall specify the trading day that will be deemed the
first or last day, as the case may be, of the Purchase Period.

    7.  Participation in the Plan.

        7.1  Initial Participation.  An Eligible Employee may become a
Participant in an Offering Period by delivering a properly completed
Subscription Agreement to the office designated by the Company not later than
the close of business for such office on the Subscription Date established by
the Company for such Offering Period. An Eligible Employee who does not deliver
a properly completed Subscription Agreement to the Company's designated office
on or before the Subscription Date for an Offering Period shall not participate
in the Plan for that Offering Period or for any subsequent Offering Period
unless such Eligible Employee subsequently delivers a properly completed
Subscription Agreement to the appropriate office of the Company on or before the
Subscription Date for such subsequent Offering Period. An Employee who becomes
an Eligible Employee on or after the Offering Date of an Offering Period shall
not be eligible to participate in such Offering Period but may participate in
any subsequent Offering Period provided such Employee is still an Eligible
Employee as of the Offering Date of such subsequent Offering Period.

        7.2  Continued Participation.  A Participant shall automatically
participate in the next Offering Period commencing immediately after the final
Purchase Date of each Offering Period in which the Participant participates
provided that such Participant remains an Eligible Employee on the Offering Date
of the new Offering Period and has not either (a) withdrawn from the Plan
pursuant to Section 12.1 or (b) terminated employment as provided in Section 13.
A Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section 7.2, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant's then effective Subscription Agreement. Eligible
Employees may not participate simultaneously in more than one Offering.

    8.  Right to Purchase Shares.

        8.1  Grant of Purchase Right.  Except as set forth below, on the
Offering Date of each Offering Period, each Participant in such Offering Period
shall be granted automatically a Purchase Right consisting of an option to
purchase five thousand (5,000) shares of Stock. No Purchase Right shall be
granted on an Offering Date to any person who is not, on such Offering Date, an
Eligible Employee.

        8.2  Pro Rata Adjustment of Purchase Right.  Notwithstanding the
provisions of Section 8.1, if the Board establishes an Offering Period of less
than twenty-three and one-half (231/2) months or more than twenty-four and
one-half (241/2) months in duration, the number of whole shares of Stock subject
to a Purchase Right shall be determined by multiplying 208.33 shares by the
number of months (rounded to the nearest whole month) in the Offering Period and
disregarding any resulting fractional share.

        8.3  Calendar Year Purchase Limitation.  Notwithstanding any provision
of the Plan to the contrary, no Purchase Right shall entitle a Participant to
purchase shares of Stock under the Plan at a rate which, when aggregated with
such Participant's rights to purchase shares under all other employee stock

5

--------------------------------------------------------------------------------

purchase plans of a Participating Company intended to meet the requirements of
Section 423 of the Code, exceeds Twenty-Five Thousand Dollars ($25,000) in Fair
Market Value (or such other limit, if any, as may be imposed by the Code) for
each calendar year in which such Purchase Right has been outstanding at any
time. For purposes of the preceding sentence, the Fair Market Value of shares
purchased during a given Offering Period shall be determined as of the Offering
Date for such Offering Period. The limitation described in this Section 8.3
shall be applied in conformance with applicable regulations under
Section 423(b)(8) of the Code.

    9.  Purchase Price.  The Purchase Price at which each share of Stock may be
acquired in an Offering Period upon the exercise of all or any portion of a
Purchase Right shall be established by the Board; provided, however, that the
Purchase Price shall not be less than eighty-five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date. Unless otherwise provided by the Board prior to the commencement of an
Offering Period, the Purchase Price for that Offering Period shall be
eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a share
of Stock on the Offering Date of the Offering Period, or (b) the Fair Market
Value of a share of Stock on the Purchase Date.

    10.  Accumulation of Purchase Price through Payroll Deduction.  Shares of
Stock acquired pursuant to the exercise of all or any portion of a Purchase
Right may be paid for only by means of payroll deductions from the Participant's
Compensation accumulated during the Offering Period for which such Purchase
Right was granted, subject to the following:

        10.1  Amount of Payroll Deductions.  Except as otherwise provided
herein, the amount to be deducted under the Plan from a Participant's
Compensation on each payday during an Offering Period shall be determined by the
Participant's Subscription Agreement. The Subscription Agreement shall set forth
the percentage of the Participant's Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions made effective following the first payday during an Offering) or more
than twenty-five percent (25%). Notwithstanding the foregoing, the Board may
change the limits on payroll deductions effective as of any future Offering
Date.

        10.2  Commencement of Payroll Deductions.  Payroll deductions shall
commence on the first payday following the Offering Date and shall continue to
the end of the Offering Period unless sooner altered or terminated as provided
herein.

        10.3  Election to Change or Stop Payroll Deductions.  During an Offering
Period, a Participant may elect to increase or decrease the rate of or to stop
deductions from his or her Compensation by delivering to the Company's
designated office an amended Subscription Agreement authorizing such change on
or before the "Change Notice Date." The "Change Notice Date" shall be a date
prior to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants. A Participant who elects to decrease the rate of his or her
payroll deductions to zero percent (0%) shall nevertheless remain a Participant
in the current Offering Period unless such Participant withdraws from the Plan
as provided in Section 12.1.

        10.4  Participant Accounts.  Individual bookkeeping accounts shall be
maintained for each Participant. All payroll deductions from a Participant's
Compensation shall be credited to such Participant's Plan account and shall be
deposited with the general funds of the Company. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose.

        10.5  No Interest Paid.  Interest shall not be paid on sums deducted
from a Participant's Compensation pursuant to the Plan.

6

--------------------------------------------------------------------------------

    11. Purchase of Shares.

        11.1  Exercise of Purchase Right.  On each Purchase Date of an Offering
Period, each Participant who has not withdrawn from the Plan and whose
participation in the Offering has not terminated before such Purchase Date shall
automatically acquire pursuant to the exercise of the Participant's Purchase
Right the number of whole shares of Stock determined by dividing (a) the total
amount of the Participant's payroll deductions accumulated in the Participant's
Plan account during the Offering Period and not previously applied toward the
purchase of Stock by (b) the Purchase Price. However, in no event shall the
number of shares purchased by the Participant during an Offering Period exceed
the number of shares subject to the Participant's Purchase Right. No shares of
Stock shall be purchased on a Purchase Date on behalf of a Participant whose
participation in the Offering or the Plan has terminated before such Purchase
Date.

        11.2  Pro Rata Allocation of Shares.  In the event that the number of
shares of Stock which might be purchased by all Participants in the Plan on a
Purchase Date exceeds the number of shares of Stock available in the Plan as
provided in Section 4.1, the Company shall make a pro rata allocation of the
remaining shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable. Any fractional share resulting from
such pro rata allocation to any Participant shall be disregarded.

        11.3  Delivery of Certificates.  As soon as practicable after each
Purchase Date, the Company shall arrange the delivery to each Participant, as
appropriate, of a certificate representing the shares acquired by the
Participant on such Purchase Date; provided that the Company may deliver such
shares to a broker that holds such shares in street name for the benefit of the
Participant. Shares to be delivered to a Participant under the Plan shall be
registered in the name of the Participant, or, if requested by the Participant,
in the name of the Participant and his or her spouse, or, if applicable, in the
names of the heirs of the Participant.

        11.4  Return of Cash Balance.  Any cash balance remaining in a
Participant's Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash to be returned to a Participant pursuant to the preceding sentence is an
amount less than the amount that would have been necessary to purchase an
additional whole share of Stock on such Purchase Date, the Company may retain
such amount in the Participant's Plan account to be applied toward the purchase
of shares of Stock in the subsequent Purchase Period or Offering Period, as the
case may be.

        11.5  Tax Withholding.  At the time a Participant's Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the foreign, federal, state and local tax
withholding obligations of the Participating Company Group, if any, which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively. The Participating Company Group may, but shall not be obligated
to, withhold from the Participant's compensation the amount necessary to meet
such withholding obligations.

        11.6  Expiration of Purchase Right.  Any portion of a Participant's
Purchase Right remaining unexercised after the end of the Offering Period to
which the Purchase Right relates shall expire immediately upon the end of the
Offering Period.

        11.7  Reports to Participants.  Each Participant who has exercised all
or part of his or her Purchase Right shall receive, as soon as practicable after
the Purchase Date, a report of such Participant's Plan account setting forth the
total payroll deductions accumulated prior to such exercise, the number of
shares of Stock purchased, the Purchase Price for such shares, the date of
purchase and the cash balance, if any, remaining immediately after such purchase
that is to be refunded or retained in the Participant's Plan

7

--------------------------------------------------------------------------------

account pursuant to Section 11.4. The report required by this Section may be
delivered in such form and by such means, including by electronic transmission,
as the Company may determine.

    12. Withdrawal from Offering or Plan.

        12.1  Voluntary Withdrawal from the Plan.  A Participant may withdraw
from the Plan by signing and delivering to the Company's designated office a
written notice of withdrawal on a form provided by the Company for such purpose.
Such withdrawal may be elected at any time prior to the end of an Offering
Period; provided, however, if a Participant withdraws from the Plan after the
Purchase Date of a Purchase Period, the withdrawal shall not affect shares of
Stock acquired by the Participant on such Purchase Date. A Participant who
voluntarily withdraws from the Plan is prohibited from resuming participation in
the Plan in the same Offering from which he or she withdrew, but may participate
in any subsequent Offering by again satisfying the requirements of Sections 5
and 7.1. The Company may impose, from time to time, a requirement that the
notice of withdrawal from the Plan be on file with the Company's designated
office for a reasonable period prior to the effectiveness of the Participant's
withdrawal.

        12.2  Automatic Withdrawal From an Offering.  If the Fair Market Value
of a share of Stock on a Purchase Date other than the final Purchase Date of an
Offering is less than the Fair Market Value of a share of Stock on the Offering
Date of the Offering, then every Participant automatically shall be
(a) withdrawn from such Offering at the close of such Purchase Date and after
the acquisition of shares of Stock for the Purchase Period and (b) enrolled in
the Offering commencing on the first business day subsequent to such Purchase
Date.

        12.3  Return of Payroll Deductions.  Upon a Participant's voluntary
withdrawal from the Plan pursuant to Sections 12.1 or automatic withdrawal from
an Offering pursuant to Section 12.2, the Participant's accumulated payroll
deductions which have not been applied toward the purchase of shares of Stock
(except, in the case of an automatic withdrawal pursuant to Section 12.2, for an
amount necessary to purchase an additional whole share as provided in
Section 11.4) shall be returned as soon as practicable after the withdrawal,
without the payment of any interest, to the Participant, and the Participant's
interest in the Plan or the Offering, as applicable, shall terminate. Such
accumulated payroll deductions may not be applied to any other Offering under
the Plan.

    13.  Termination of Employment or Eligibility.  Upon a Participant's
ceasing, prior to a Purchase Date, to be an Employee of the Participating
Company Group for any reason, including retirement, disability or death, or the
failure of a Participant to remain an Eligible Employee, the Participant's
participation in the Plan shall terminate immediately. In such event, the
payroll deductions credited to the Participant's Plan account since the last
Purchase Date shall, as soon as practicable, be returned to the Participant or,
in the case of the Participant's death, to the Participant's legal
representative, and all of the Participant's rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 13. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by again satisfying the requirements
of Sections 5 and 7.1.

    14. Transfer of Control.

        14.1  Definitions.  

            (a) An "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.

8

--------------------------------------------------------------------------------

            (b) A "Transfer of Control" shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, the "Transaction")
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company's voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the "Transferee
Corporation(s)"), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.

        14.2  Effect of Transfer of Control on Purchase Rights.  In the event of
a Transfer of Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the "Acquiring
Corporation"), shall assume the Company's rights and obligations under the Plan.
If the Acquiring Corporation elects not to assume the Company's rights and
obligations under outstanding Purchase Rights, the Purchase Date of the then
current Purchase Period shall be accelerated to a date before the date of the
Transfer of Control specified by the Board, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed by the Acquiring Corporation in connection with
the Transfer of Control nor exercised as of the date of the Transfer of Control
shall terminate and cease to be outstanding effective as of the date of the
Transfer of Control.

    15.  Nontransferability of Purchase Rights.  A Purchase Right may not be
transferred in any manner otherwise than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.

    16.  Restriction on Issuance of Shares.  The issuance of shares under the
Plan shall be subject to compliance with all applicable requirements of foreign,
federal or state law with respect to such securities. A Purchase Right may not
be exercised if the issuance of shares upon such exercise would constitute a
violation of any applicable foreign, federal or state securities laws or other
law or regulations or the requirements of any securities exchange or market
system upon which the Stock may then be listed. In addition, no Purchase Right
may be exercised unless (a) a registration statement under the Securities Act of
1933, as amended, shall at the time of exercise of the Purchase Right be in
effect with respect to the shares issuable upon exercise of the Purchase Right,
or (b) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Purchase Right may be issued in accordance with the terms of an
applicable exemption from the registration requirements of said Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company's legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

    17.  Rights as a Stockholder and Employee.  A Participant shall have no
rights as a stockholder by virtue of the Participant's participation in the Plan
until the date of the issuance of a certificate for the shares purchased
pursuant to the exercise of the Participant's Purchase Right (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 4.2. Nothing herein
shall confer upon a

9

--------------------------------------------------------------------------------

Participant any right to continue in the employ of the Participating Company
Group or interfere in any way with any right of the Participating Company Group
to terminate the Participant's employment at any time.

    18.  Legends.  The Company may at any time place legends or other
identifying symbols referencing any applicable foreign, federal or state
securities law restrictions or any provision convenient in the administration of
the Plan on some or all of the certificates representing shares of Stock issued
under the Plan. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to a Purchase Right in the possession of the Participant in order to
carry out the provisions of this Section. Unless otherwise specified by the
Company, legends placed on such certificates may include but shall not be
limited to the following:

    "THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO
THE REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK
PURCHASE PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED. THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE
CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER
HEREOF. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN
THE REGISTERED HOLDER'S NAME (AND NOT IN THE NAME OF ANY NOMINEE)."

    19.  Notification of Sale of Shares.  The Company may require the
Participant to give the Company prompt notice of any disposition of shares
acquired by exercise of a Purchase Right within two years from the date of
granting such Purchase Right or one year from the date of exercise of such
Purchase Right. The Company may require that until such time as a Participant
disposes of shares acquired upon exercise of a Purchase Right, the Participant
shall hold all such shares in the Participant's name (or, if elected by the
Participant, in the name of the Participant and his or her spouse but not in the
name of any nominee) until the lapse of the time periods with respect to such
Purchase Right referred to in the preceding sentence. The Company may direct
that the certificates evidencing shares acquired by exercise of a Purchase Right
refer to such requirement to give prompt notice of disposition.

    20.  Notices.  All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

    21.  Indemnification.  In addition to such other rights of indemnification
as they may have as members of the Board or officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys' fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

    22.  Amendment or Termination of the Plan.  The Board may at any time amend
or terminate the Plan, except that (a) such termination shall not affect
Purchase Rights previously granted under the Plan, except as permitted under the
Plan, and (b) no amendment may adversely affect a Purchase Right previously
granted under the Plan (except to the extent permitted by the Plan or as may be
necessary to qualify the Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to obtain

10

--------------------------------------------------------------------------------

qualification or registration of the shares of Stock under applicable foreign,
federal or state securities laws). In addition, an amendment to the Plan must be
approved by the stockholders of the Company within twelve (12) months of the
adoption of such amendment if such amendment would authorize the sale of more
shares than are authorized for issuance under the Plan or would change the
definition of the corporations that may be designated by the Board as
Participating Companies.

    23.  Continuation of Plan Terms as to Outstanding Purchase Rights.  Any
other provision of the Plan to the contrary notwithstanding, the terms of the
Plan prior to amendment (other than the maximum aggregate number of shares of
Stock issuable thereunder) shall remain in effect and apply to all Purchase
Rights granted pursuant to the Plan prior to amendment.

    IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
the foregoing Adobe Systems Incorporated 1997 Employee Stock Purchase Plan, as
amended, was duly adopted by the Board of Directors of the Company on
September 20, 2000.


 
 
/s/ COLLEEN M. POULIOT   

--------------------------------------------------------------------------------

Secretary


11

--------------------------------------------------------------------------------


ADOBE SYSTEMS INCORPORATED
1997 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT


A.  Original Application for participation commencing with the Offering Period
beginning            , 200 .

B.  Change in Payroll Deduction percentage effective with the pay period
ending            , 200 .

    I hereby elect to participate in the 1997 Employee Stock Purchase Plan (the
"Plan") of Adobe Systems Incorporated (the "Company") and subscribe to purchase
shares of the Company's common stock as determined in accordance with this
Subscription Agreement and the Plan.

    I hereby authorize payroll deductions in the amount of     percent (in whole
percentages not less than 1% (unless an election to stop deductions is being
made) or more than 25%) of my "Compensation" (as defined in the Plan) on each
payday throughout the "Offering Period" (as defined in the Plan) in accordance
with the Plan. I understand that these payroll deductions will be accumulated
for the purchase of shares of the Company's common stock at the applicable
purchase price determined in accordance with the Plan. I understand that, except
as otherwise set forth in the Plan, I will automatically purchase shares on each
Purchase Date under the Plan unless I withdraw from the Plan by giving written
notice on a form provided by the Company or unless my employment terminates.

    I understand that I will automatically participate in each subsequent
Offering which commences immediately after the last day of an Offering in which
I am participating under the Plan until such time as I file with the Company a
notice of withdrawal from the Plan on a form provided by the Company or my
employment terminates.

    Shares I purchase under the Plan should be issued in the name(s) set forth
below. (Shares may be issued either in the participant's name alone or together
with the participant's spouse as community property or in joint tenancy.)

    NAME: 

--------------------------------------------------------------------------------

    ADDRESS: 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    MY SOCIAL SECURITY NUMBER: 

--------------------------------------------------------------------------------

    I agree to make adequate provision for the foreign, federal, state and local
tax withholding obligations, if any, which may arise upon my purchase of shares
under the Plan and/or disposition of shares I acquired under the Plan. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet such withholding obligations. I agree that until I
dispose of the shares, unless otherwise permitted by the Company, I will hold
all shares I acquire under the Plan in the name entered above (and not in the
name of any nominee) for at least two (2) years from the first day of the
Offering Period in which, and at least one (1) year from the Purchase Date on
which, I acquired such shares. I further agree that I will notify the Chief
Financial Officer of the Company in writing within 30 days after any transfer of
such shares prior to the end of the periods referred to in the preceding
sentence.

    I am familiar with the provisions of the Plan and agree to participate in
the Plan subject to all of its provisions. I understand that the Board of
Directors of the Company reserves the right to terminate the Plan or to amend
the Plan and my right to purchase stock under the Plan to the extent provided by
the Plan. I understand that the effectiveness of this Subscription Agreement is
dependent upon my eligibility to participate in the Plan.

Date: 

--------------------------------------------------------------------------------

  Signature: 

--------------------------------------------------------------------------------


 
 
Name Printed: 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ADOBE SYSTEMS INCORPORATED
1997 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL


    I hereby elect to withdraw from the offering of the common stock of Adobe
Systems Incorporated under the 1997 Employee Stock Purchase Plan (the "Plan")
which began on            , 200 and in which I am currently participating (the
"Current Offering").

Elect either A or B below:

A.I elect to terminate immediately my participation in the Current Offering and
in the Plan.

I request that all payroll deductions credited to my account under the Plan (if
any) not previously used to purchase shares under the Plan shall not be used to
purchase shares on the last day of the Current Offering. Instead, I request that
all such amounts be paid to me as soon as practicable. I understand that this
election immediately terminates my interest in the Current Offering and in the
Plan.

B.I elect to terminate my participation in the Current Offering and in the Plan
following my purchase of shares on next Purchase Date in the Current Offering.

I request that all payroll deductions credited to my account under the Plan (if
any) not previously used to purchase shares under the Plan shall be used to
purchase shares on the next Purchase Date of the Current Offering to the extent
permitted by the Plan. I understand that this election will terminate my
interest in the Current Offering and in the Plan immediately following such
purchase. I request that any cash balance remaining in my account under the Plan
after my purchase of shares be paid to me as soon as practicable.

    I understand that by making this election I am terminating my interest in
the Plan and that no further payroll deductions will be made unless I elect in
accordance with the Plan to become a participant in another offering under the
Plan by filing a new Subscription Agreement with the Company.

Date: 

--------------------------------------------------------------------------------

  Signature: 

--------------------------------------------------------------------------------


 
 
Name Printed: 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


ADOBE SYSTEMS INCORPORATED 1997 EMPLOYEE STOCK PURCHASE PLAN (as amended by the
Board through September 20, 2000)
ADOBE SYSTEMS INCORPORATED 1997 EMPLOYEE STOCK PURCHASE PLAN SUBSCRIPTION
AGREEMENT
ADOBE SYSTEMS INCORPORATED 1997 EMPLOYEE STOCK PURCHASE PLAN NOTICE OF
WITHDRAWAL
